         Case 1:19-cv-06704-PGG Document 16 Filed 08/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------- X
                                              :
Dominion Capital LLC,                         :
                                              :                19 Civ. 6704 (PGG)
                              Plaintiff,      :
                                              :
                    -against-                 :
                                              :                NOTICE OF APPEARANCE
ShiftPixy, Inc.,                              :
                                              :
                              Defendant.      :
                                              :
--------------------------------------------- X

TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

       Please enter my appearance as counsel in this case for plaintiff Dominion Capital LLC. I

certify that I am admitted to practice before this Court.


Dated: New York, New York
       August 5, 2019
                                                      /s/David E. Danovitch
                                                      David E. Danovitch

                                                      Sullivan & Worcester LLP
                                                      1633 Broadway
                                                      New York, New York 10019

                                                      Telephone: (212) 660-3000
                                                      Facsimile: (212) 660-3001
                                                      Email: asetz@sullivanlaw.com
